Case 2:17-cv-04565-SMB Document 183-2 Filed 06/01/20 Page 1 of 5




                  EXHIBIT 2
6/1/2020                          Phoenix Police Release Body
                          Case 2:17-cv-04565-SMB              Camera Videos
                                                           Document         of Man's Filed
                                                                         183-2       Death After Taken Into Custody
                                                                                            06/01/20         Page- 2ABC
                                                                                                                      of News
                                                                                                                         5




           Phoenix Police Release Body Camera                                                                          Top Stories

           Videos of Man's Death After Taken Into                                                                      Phoenix Police Release Body
                                                                                                                       Camera Videos of Man's Death
           Custody                                                                                                     After Taken Into Custody
                                                                                                                       Jan 27, 3:14 PM
           The family of Muhammad Muhaymin is still seeking answers.
                                                                                                                       Obama puts out guide to 'get to
           By MORGAN WINSOR                                                                                            work' on 'real change' amid
           January 27, 2017, 3:14 PM • 5 min read                                                                      George Floyd protests
                                                                                                                       3 hours ago


                                                                                                                       New video appears to show
                                                                                                                       moments before George Floyd
                                                                                                                       was pinned to ground
                                                                                                                       May 31, 8:53 PM


                                                                                                                       Trump, Barr tell governors to
                                                                                                                       ‘dominate’ streets in response to
                                                                                                                       unrest
                                                                                                                       2 hours ago


                                                                                                                       George Floyd protest live
                                                                                                                       updates: NYC mayor addresses
                                                                                                                       daughter's arrest
                                                                                                                       10 minutes ago

              8:53



             Phoenix Police Release Body Camera Videos of Man's Death After Taken Into Custody
             Muhammad Muhaymin died after struggling with officers near a community center in Arizona's capital city
             on Jan. 4.


           — -- The Phoenix Police Department has released footage from several
           police body cameras documenting the arrest of Muhammad Muhaymin
                                                                                                                       The WW3 strategy game!
           earlier this month after which he was declared dead, as family members of
                                                                                                                       CONFLICT OF NATIONS | DORADO GAMES - sponsored
           the deceased say they are considering legal options.
                              VIDEO             LIVE    SHOWS            2020 ELECTIONS               CORONAVIRUS                            PLAY GAME



           The 43-year-old man died on Jan. 4 after a physical altercation with oﬃcers
           near the Maryvale Community Center in Arizona's capital city, according to
           police.                                                                                                         ABC News Live


           The Phoenix Police Department on Thursday released six of the 14 videos
           from police body cameras. The other eight videos are “in the ﬁnal stages of
           the redaction process” and are expected to be released soon, police said.

           The incident began at approximately 9:30 a.m. local time when oﬃcers
           with the Phoenix Police Department were responding to a “ﬁght call” at the
                                                                                                                       24/7 coverage of breaking news and live events
           community center. The oﬃcers observed Muhaymin “acting erratically”
           and refusing to leave the facility after he had “assaulted an employee,”
           police said.



https://abcnews.go.com/US/phoenix-police-release-body-camera-videos-mans-death/story?id=45088346                                                                        1/4
6/1/2020                      Phoenix Police Release Body
                      Case 2:17-cv-04565-SMB              Camera Videos
                                                       Document         of Man's Filed
                                                                     183-2       Death After Taken Into Custody
                                                                                        06/01/20         Page- 3ABC
                                                                                                                  of News
                                                                                                                     5
           The oﬃcers made contact with Muhaymin and attempted to arrest him
           when he began struggling with them, police said.

           “Multiple oﬃcers were needed to subdue the man who continued to act
           violently even after he was restrained by oﬃcers and handcuﬀs,” Sgt.
           Jonathan Howard, a Phoenix Police Department spokesman, said in the
           initial statement in early January after the incident.

           While struggling with oﬃcers on the ground in the parking lot outside the
           community center after his arrest, police said Muhaymin began showing
           signs of “medical distress.” Muhaymin was then transported to a local
           hospital, where he was subsequently pronounced dead. The incident
           remains under investigation, with the oﬃcial cause and manner of
           Muhaymin’s death still pending, police said.

           But several weeks after Muhaymin’s death, the man’s family is still seeking
           answers.

           Muhaymin’s sister and the family’s attorney spoke to reporters outside the
           Phoenix Police Department headquarters on Thursday. Mussallina
           Muhaymin said her brother suﬀered from mental illness and police did not
           react appropriately.

           “This should have never happened,” Mussallina Muhaymin told ABC
           aﬃliate KNXV. “There’s no reason to justify this.”


           The family’s attorney, David Chami, told reporters they are considering
           legal options.

           “He lost his life. And it didn’t have to happen,” Chami said.

           According to Sgt. Howard, all oﬃcers with the Phoenix Police Department
           are “trained to work with people with a wide variety of disabilities.” All
           oﬃcers involved in the Jan. 4 incident were up to date on their training,
           Howard told ABC News.

           “We have a duty to protect the integrity of the investigation, however, in
           this particular case, we do not believe the release of the body worn camera
           video will jeopardize our ability to complete a thorough and accurate
           investigation,” Phoenix Police Department Chief Jeri Williams said in a
           statement Thursday. “As with any critical incident, we will always review
           and learn from what has transpired.”

           In the footage from the released videos, Muhaymin is seen carrying a small
           dog without a leash and appears to be having a dispute with a staﬀ member
           inside the community center. Muhaymin is heard telling the staﬀ member
           and the responding oﬃcers that the animal is a service dog. But the staﬀ
           member is heard telling police that the dog bit some of his employees and
           needs to be kept on a leash.

           After escorting Muhaymin with his dog out of the facility, the oﬃcers
           inform him that he's under arrest for an outstanding warrant and instruct
           him to put down his dog. The instruction seems to agitate him, at which
           point a scuﬄe ensues with the oﬃcers.
https://abcnews.go.com/US/phoenix-police-release-body-camera-videos-mans-death/story?id=45088346                            2/4
6/1/2020                        Phoenix Police Release Body
                        Case 2:17-cv-04565-SMB              Camera Videos
                                                         Document         of Man's Filed
                                                                       183-2       Death After Taken Into Custody
                                                                                          06/01/20         Page- 4ABC
                                                                                                                    of News
                                                                                                                       5
           Muhaymin refuses to let go of the dog, telling the oﬃcers, “please, call my
           sister ﬁrst" as he struggles with them. The police advise him during the
           altercation to stop ﬁghting.

           After oﬃcers successfully subdue him after several attempts, Muhaymin
           becomes ill and police say on the tape that he is vomiting once he is on the
           ground.

           The oﬃcers call for medical assistance and attempt to resuscitate the man
           multiple times after he becomes unresponsive.

           “I don’t think he’s breathing,” one oﬃcer says. “I don’t feel a pulse.”

           The Phoenix Police Department on Thursday identiﬁed the oﬃcers
           involved in the incident as Oswald Grenier, Jason Hobel, Ronaldo Canilao,
           David Head, Susan Heimbigner, Kevin McGowan, James Clark, Dennis
           Leroux, Ryan Nielsen and supervisor Steven Wong. The oﬃcers each have
           between 12 and 23 years of experience.

           Sgt. Howard of the Phoenix Police Department told ABC News the four
           primary oﬃcers who had the most contact with Muhaymin were, as
           standard practice, placed on immediate paid leave following the incident.
           All oﬃcers have since returned to duty, Howard said.

           ABC News' Rachel Katz and Blair Shiﬀ contributed to this report.


                     Comments (100)




           Before You Go                                    CCPA Notice



           If You Like to Play, this City-Building Game is a Must-Have. No Install.
           Forge Of Empires | Sponsored




           The Five Guys Ordering Secret You Need To Know
           Wikibuy | Sponsored




           A Fast Way To Pay Off Up To $10,000 In Credit Card Debt
           NerdWallet | Sponsored




           Stuck at home, General? This WW3 strategy game will keep you entertained for
           weeks!
           Conflict Of Nations: World War III | Sponsored



           Before You Renew Amazon Prime, Read This
           Wikibuy | Sponsored




           Cosmetic Surgeon: Tighten Skin Without Surgery
           DermalMedix SculptMedix Face & Neck Cream | Sponsored




https://abcnews.go.com/US/phoenix-police-release-body-camera-videos-mans-death/story?id=45088346                              3/4
6/1/2020                        Phoenix Police Release Body
                        Case 2:17-cv-04565-SMB              Camera Videos
                                                         Document         of Man's Filed
                                                                       183-2       Death After Taken Into Custody
                                                                                          06/01/20         Page- 5ABC
                                                                                                                    of News
                                                                                                                       5
           Attempt to Ram White House Gate Ends With Conn. Woman Dead



           Down Syndrome Man Goes to Movies, Ends up in Morgue Over $12 Ticket




           Protective Cloth Masks with PM2.5 Filter
           Brave New Look | Sponsored




           The Best Way To Wipe Out Up To $10,000 Of Debt
           NerdWallet | Sponsored




           The Most Addictive Farm Game of 2020. No Install
           Taonga: The Island Farm | Sponsored




           California : Launches New Policy For Cars Used Less Than 59 Miles/Day
           Bill Cruncher | Sponsored




           How One Professional Detailer Was Baffled By His Neighbor's Glass-Like Shine
           (And Here's What He Used)
           Torque Detail Mirror Shine | Sponsored



           The Story Behind the Striking Photo of a Woman in a Dress Next to Armed
           Police in Baton Rouge


           New video appears to show moments before George Floyd was pinned to
           ground



           You've Never Seen Luxury Like This On A Cruise Ship. Research Luxury
           Mediterranean Cruises
           Luxury Cruises | Search Ads | Sponsored


           New Senior Living Apartments Near Topanga Are A Dream Come True!
           Research Assisted Living Topanga
           Senior Living/Assisted Living | Sponsored


           Feeling A Little Anxious? Feals Can Help
           FindKarma for Feals | Sponsored




           ABC News Network      Privacy Policy     Your CA Privacy Rights   Children's Online Privacy Policy      Interest-Based Ads   About Nielsen Measurement   Terms of Use
                                                                               Do Not Sell My Info      Contact Us
                                                                  Copyright © 2020 ABC News Internet Ventures. All rights reserved.




https://abcnews.go.com/US/phoenix-police-release-body-camera-videos-mans-death/story?id=45088346                                                                                   4/4
